Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BG-850

IN RE: REX B. WINGERTER,
                      Petitioner.
Bar Registration No. 411787                              BDN: 159-15

BEFORE:       Blackburne-Rigsby and Beckwith, Associate Judges, and Nebeker,
            Senior Judge.

                                       ORDER
                             (FILED - September 10, 2015)

       On consideration of Bar Counsel’s report regarding petitioner’s petition for
reinstatement wherein Bar Counsel informs the court that Mr. Wingerter has
demonstrated that he is fit to resume the practice of law, and it appearing that
petitioner is eligible to file the petition for reinstatement, see In re Wingerter, 959
A.2d 64 (D.C. 2008), and it further appearing that Mr. Wingerter has been reinstated
by the state of Maryland, it is

       ORDERED that petitioner’s petition for reinstatement is granted. It is

       FURTHER ORDERED that Rex B. Wingerter is hereby reinstated to the Bar
of the District of Columbia.

                                     PER CURIAM